828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HORTON, Plaintiff-Appellant,v.Nevin TRAMMELL, Jr., Ron Bishop, Linda Miller, Ed Hover,Donna Blackburn, Jim Grisham, Randall Chester, andBesti Tunnell, Defendants-Appellees.
No. 87-5151.
United States Court of Appeals, Sixth Circuit.
Sept. 2, 1987.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged that the Tennessee Parole Board denied him due process.  The case was referred to a magistrate who recommended that it be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The magistrate's report contained a clear statement that failure to file objections within the specified time would result in the waiver of the right to appeal the district court's order.  Nonetheless, the plaintiff did not file any objections, and the district court subsequently adopted the recommendation.


3
A party who fails to file timely objections to a magistrate's report and recommendation, after being advised of the consequences, waives his right to appeal.   Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985);  Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986).  Since the plaintiff failed to file any objections, he has waived his right to appeal.  Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.